Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 2, 1998, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*674The defendant claims that the trial court committed reversible error when it permitted the prosecutor to elicit testimony which bolstered the identification evidence (see People v Trowbridge, 305 NY 471 [1953]). This contention is unpreserved for appellate review (see CPL 470.05 [2]; People v Griffin, 246 AD2d 668 [1998]).
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit, as the record reveals that the defendant received meaningful representation (see People v Berroa, 99 NY2d 134, 138 [2002]; People v Baldi, 54 NY2d 137, 147 [1981]).
Although the trial court improperly denigrated the defense counsel in the presence of the jury (see People v De Jesus, 42 NY2d 519, 524 [1977]), it thereafter issued curative instructions with respect to its own conduct (see People v Strong, 256 AD2d 427 [1998]; People v Moore, 242 AD2d 882, 883 [1997]; People v Diaz, 189 AD2d 574, 575 [1993]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.P., Goldstein, Luciano and Mastro, JJ., concur.